Citation Nr: 0336595	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a left ankle sprain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of right knee strain.  

3.  Entitlement to service connection for a claimed right 
ankle condition.  

4.  Entitlement to service connection for a claimed left knee 
condition.  

5.  Entitlement to service connection for a claimed right 
foot condition.  

6.  Entitlement to service connection for a claimed left foot 
condition.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1982 to February 
1985, and from October 1985 to July 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the RO.  

(This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.)  



REMAND

The veteran asserts that his service-connected left ankle 
disability and his service-connected right knee disability 
are more severe than the initial 10 percent ratings 
represent.  

Additionally, the veteran asserts that service connection is 
warranted for right and left foot, right ankle and left knee 
disability.  

The veteran submitted his original claim of service 
connection in May 2001.  

In a May 2002 rating decision, the RO granted service 
connection for a left ankle disability and assigned a 10 
percent rating.  Also, service-connection for a right knee 
disability was granted and the RO assigned a 10 percent 
rating to that disability.  

The RO denied service connection for a right and left foot, 
right ankle and left knee disability.  The veteran timely 
appealed the RO's May 2002 rating decision.  

In October 2003, the veteran submitted medical evidence 
directly to the Board.  

The Board notes that the statutes governing assistance to 
claimants and the benefit of the doubt were recently amended 
via the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  The regulations implementing the VCAA are 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective ON November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO should obtain all pertinent records in support of the 
veteran's claims.  In addition, the RO should undertake any 
indicated development deemed necessary.  Importantly, the RO 
must ensure that the veteran has been appropriately notified 
as to the provisions of VCAA.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake to review the 
veteran's claim in light of the recent 
medical evidence submitted directly to 
the Board.  

2.  The RO must advise the veteran of the 
provisions of VCAA and provide him with 
the notice required by 38 U.S.C.A. 
§ 5103(a).  
 
3.  The veteran must also be advised that 
it is his responsibility, and his alone, 
to provide the foregoing evidence, but 
that VA will make reasonable efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof, and that VA will notify him of 
evidence he identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.  

4.   Upon completion of the foregoing 
development, the RO must review all of 
the evidence of record in connection with 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38.  The veteran and his 
representative should be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


